Citation Nr: 0218838	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  93-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO) which denied service connection for residuals of a 
low back injury, as well as a disability manifested by 
muscle damage and paresthesia of the right lower extremity 
and the right side of the body.  

In November 1994, May 1996, and November 1997, the Board 
remanded the matter for additional development of the 
evidence and due process considerations.  In October 2000, 
the veteran testified at a Board hearing at the RO.  

In June 2001, the Board denied service connection for 
muscle damage and paresthesia of the right lower extremity 
and the right side of the body.  The issue of service 
connection for residuals of a low back injury was remanded 
for additional evidentiary development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have a low back disability 
which is causally related to his active service or any 
incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active service, may not be presumed to have 
been incurred in service, nor is such disability causally 
related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a change in law during the pendency of this appeal 
with enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this case, the Board finds that VA has 
satisfied its duties to the veteran, under both former law 
and the new VCAA.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
38 C.F.R. § 3.159(b)(1)(2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by letter dated in September 2001 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send records from any private 
physician regarding treatment for his claimed disability, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran has also been 
notified of the evidence of record and the evidence needed 
to substantiate his claim via numerous Board remands, RO 
letters, and Supplemental Statements of the Case.  Thus, 
the duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence 
has been fulfilled.

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, 
the veteran's service department medical records are of 
record, and his post-service VA and prison treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The veteran was also afforded 
two VA medical examinations, the most recent of which 
directly addressed the issue on appeal.  No additional 
medical opinions are necessary.  

In September 2001 and May 2002, the veteran was also asked 
to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  He was also 
advised what evidence VA had requested, and notified in 
the most recent Supplemental Statement of the Case what 
evidence had been received.  He has indicated that he has 
no additional evidence to submit.  (See e.g., the 
veteran's letter dated in September 2001.)  In view of the 
foregoing, the Board finds that VA's duties to the veteran 
have been fulfilled.  

I.  Factual Background

The veteran's March 1974 military enlistment medical 
examination is negative for pertinent complaints or 
abnormalities.  In January 1975, the veteran sought 
emergency treatment, claiming that he had been in an 
accident in which he had been "pinned" between two cars.  
He complained of a sore back.  X-ray examination of the 
spine and physical examination were both negative.  The 
examiner indicated that he was disturbed by the veteran's 
history and attitude.  

The veteran was seen again later that month, claming that 
he could "hardly stand up" due to severe pain from muscle 
spasm.  Physical examination of the low back was negative.  
In March 1975, he again reported back pain.  Physical 
therapy and Robaxin were prescribed.  At his March 1976 
military discharge medical examination, the veteran 
described his health as "fair," noting numerous 
complaints, including recurrent back pain.  

In August 1990, the veteran submitted a claim for VA 
compensation benefits, including service connection for a 
low back disability.  On his application, he alleged that 
his injury had been sustained when an "auto ran into me."  

In connection with his claim, the RO obtained VA clinical 
records showing that in August 1990, the veteran had been 
hospitalized for treatment of alcohol dependence.  It was 
noted that he was on probation for assault.  Although 
several physical disabilities were noted, including 
hypertension, tinea versicolor, and allergic rhinitis, no 
notations of a low back disability were recorded.  

By January 1991 decision, the RO denied service connection 
for residuals of a low back injury, noting that the record 
contained no medical evidence of a current low back 
disability.  The veteran duly appealed the RO 
determination.  In support of his appeal, he submitted 
April 1991 and January 1995 Medical Classification Notices 
from the Texas Department of Criminal Justice containing 
notations of low back pain.  Also submitted was a January 
1994 Summary of Medical History, apparently completed on 
the occasion of the veteran's transfer from one penal 
institution to another.  At that time, he reported back 
problems due to an old motor vehicle accident.  No 
objective abnormality was noted.  

The RO thereafter attempted to schedule the veteran for VA 
medical examination, but was advised by the Texas 
Department of Criminal Justice that he had been 
reincarcerated in January 1991 with a 10-year sentence, 
and was unable to report for VA medical examination.  

In December 1997, the veteran contacted a VA Medical 
Center, indicating that he had been released from prison 
and would like a medical examination.  On initial 
evaluation, he complained of numerous symptoms, including 
low back pain which he attributed to an injury in service.  
In January 1998, he was supplied with a TENS unit.

On June 1998 VA medical examination, the veteran reported 
that he had been struck by a car in 1975 while jumping off 
the back of a truck.  He indicated that he had had low 
back pain since that time.  He claimed that after he was 
discharged from service, he held various light positions, 
such as apartment manager, before going to work for the 
Texas Department of Corrections as a corrections officer 
from 1983 to 1989.  After that time, the veteran claimed 
that he himself had been incarcerated for three years due 
to "some sort of conduct problem."  X-ray examination of 
the lumbar spine was normal.  Magnetic resonance imaging 
(MRI) noted, inter alia, a synovial cyst at the posterior 
left facet joint at L5-S1.  The diagnoses included low 
back disorder of uncertain origin.  The examiner indicated 
that the described synovial cyst may be responsible for 
some of his back pain.  

In October 2000, the veteran testified at a hearing before 
the undersigned at the RO.  He stated that he began to 
have low back pain after the January 1975 automobile 
accident.  He indicated that his pain had continued since 
that time, although the only medical treatment he received 
was from VA, apparently beginning in 1997.

Additional VA clinical records, dated from July 2000 to 
April 2002, show that the veteran was treated for several 
disabilities, including polysubstance abuse and glaucoma.  
On several occasions, he reported low back pain.  No 
objective abnormalities were identified.  

On VA medical examination in February 2002, the veteran 
reported that his back pain started in 1975, after he was 
struck by a car and "smashed against a Volkswagon."  On 
examination, his back was described as straight, without 
any evidence of postural abnormality or fixed deformity.  
There was no spasm observed, "even on motion."  After 
reviewing the claims folder and examining the veteran, the 
examiner noted that the veteran had subjective complaints 
of low back pain without any radiographic evidence of 
degenerative disc or joint disease, spinal stenosis, or a 
herniated nucleus pulposus.  She further noted that, 
although the veteran had complained of pain since the 1975 
accident, she could identify no objective findings to 
substantiate the accident as the cause of the pain.  In 
that regard, she noted that the synovial cyst and 
hypertrophy of the ligamentum flavum seen at L5-S1 were 
"almost certainly" benign variations, which did not 
correlate with the veteran's complaints.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of 
war and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, the U.S. Court of Veterans Appeals (Court) has 
held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled 
to service connection for that incremental increase in 
severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by 
VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran claims that he now has a low back disability 
which was incurred in service as a result of a January 
1975 incident in which he was apparently struck, pinned, 
and/or smashed by a car.  He claims that he has had low 
back pain ever since that time.  

As noted above, his service medical records show that he 
complained of low back pain on several occasions, 
beginning in January 1975.  However, no chronic low back 
disorder was diagnosed in service.  Likewise, the post-
service record is negative for any complaint of low back 
pain for many years after service separation.  

While the veteran now claims that he has had continuous 
low back pain since 1975, the lack of evidence of 
treatment records bears upon his credibility in this 
regard.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  The record in this case discloses a span of 
approximately 14 years without any clinical evidence to 
support the veteran's current assertion, made in the 
context of a claim for VA benefits, of a continuity of low 
back symptoms.  Simply put, the record conspicuously lacks 
any contemporaneously-recorded history of continuity of 
low back symptoms since service.  See Mense v. Derwinski, 
1 Vet. App. 354 (1991).  

In any event, the Board observes that the preponderance of 
the evidence shows that the veteran does not currently 
have an identifiable low back disability, which is 
causally related to his active service, any incident 
therein, or his sole service-connected disability, 
residuals of an appendectomy scar.  

The existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to 
cases where such incidents resulted in disability.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

In this case, the record contains no probative evidence of 
a current low back disability.  While a VA examiner 
speculated in June 1998 that MRI notations of a synovial 
cyst "may" be responsible for "some" of the veteran's 
subjective back pain, on most recent VA medical 
examination in February 2002, the examiner concluded that 
such a finding was "almost certainly" a benign variation 
which did not correlate with the veteran's complaints.  
The Board has also considered the veteran's complaints of 
low back pain which are noted throughout the medical 
evidence of record.  However, the Court has held that a 
symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In this case, there are 
subjective complaints of low back pain without any 
probative evidence of objective underlying pathology found 
on recent medical examination.

Even if the June 1998 MRI notations of a synovial cyst 
were considered underlying pathology responsible for the 
veteran's subjective complaints of pain, however, service 
connection for residuals of a low back injury would still 
not be warranted.  In February 2002, after examining the 
veteran and reviewing the pertinent medical evidence, the 
examiner concluded that there was no evidence to 
substantiate the January 1975 accident as the cause of the 
veteran's low back pain.  There is no other medical 
evidence of record which contradicts this opinion.  

Having carefully examined all evidence of record, the 
Board concludes that the preponderance of the evidence 
indicates that the veteran does not currently have a low 
back disability which is causally related to his active 
service, any incident therein, or any service-connected 
disability.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable. 38 U.S.C. § 5107; Gilbert, supra.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for claimed residuals of a low back 
disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

